department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number tax_exempt_and_government_entities_division date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number legend b date c state d city e organization uil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 of the code no for the reasons described below alternate issue do you qualify for exemption under sec_501 of the internal_revenue_code no for the reasons given below facts your articles of you were incorporated on b as a non-profit corporation under c law incorporation articles state in article iv that your specific purpose is to bring a variety of farm fresh produce to the consumer in a centralized location you have seven board members - five are vendors at the market while the other two are consumers the market is operated exclusively by your board_of directors letter cg catalog number 47630w dear your form_1023 indicates that your past present and future activities are offering a venue where vendors of fresh locally grown farm produce can offer their products for sale to the residents of d and the surrounding community the market is open each saturday morning from may to october am to noon at the county fair grounds market vendors offer locally raised meats locally produced baked goods crafts and other items vendors apply for an inside or outside space at the market for a small weekly fee concession food items may also be sold by the vendors beginning in20 new vendors were required to raise a majority of their products sold at the market the market is available to persons or organizations interested in selling produce honey baked goods bread products cheese processed meats crafts and flea market items antiques and collectibles wearable items may only be sold if they are homemade craft items new vendors must apply in advance to the market manager for a space in order to bring balance to the purpose of the market you stated the market is operated to meet the demands of the community the local_government is not involved with the operation of the market nor does the local community have any involvement other than making purchases you do offer a scholarship to youth who are interested in producing and marketing locally-grown food to the customers of the market the scholarship requirements include must sell as a vendor at your market an horticultural agricultural product that he she raised a minimum of five times during the current market season must participate in a mentoring program with an experienced grower marketer must maintain records of the project to summarize the results of the experience is targeted for high school seniors who are enrolled in higher education the scholarship is available to reimburse the recipient's expenses of attending an institution of higher learning your website includes basic information regarding the location and hours that the list of all vendors along with their products is provided market operates in addition a one of your board members writes a column in the local paper publicizing what will be available in the market each week you are planning on constructing a new_building to house the market so you can expand the number of vendors who participate on a weekly basis you have a close connection to a local university through advice offered by the extension officer to your board on the operation of the market you rent your facility from e a sec_501 organization e has no involvement with you or your operations beyond renting you a facility your budgets indicate that your gross_receipts consist almost exclusively of fees received from vendors to rent space at the market you also have a small amount of gross_investment_income your expenses include salaries wages occupancy professional fees and miscellaneous operating_expenses law - sec_501 sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an letter cg catalog number 47630w organization must be both organized and operated exclusively for one or more of the purposes specified in such section organizational_test or the operational_test it is not exempt if an organization fails to meet either the c -1 b i exclusively for of one regulations the or more exempt purposes only provides that an organization its is articles of if section organized organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an in activities that in themselves are not in insubstantial part of furtherance of one or more exempt purposes its activities sec_1_501_c_3_-1 of the regulations provides that an organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law sec_1_501_c_3_-1 of the regulations provides that an organization will be it engages regarded as operated exclusively for one or more exempt purposes only if primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organizations is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by to lessen organizations designed to accomplish any of the above purposes or to defend neighborhood tensions ii human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency i to eliminate prejudice and discrimination iii sec_4 c -1 d i of the regulations provides that the term educational as used in sec_501 of the code relates to letter cg catalog number 47630w a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community revrul_61_170 1961_2_cb_112 an association composed of professional private duty nurses and practical nurses which supports and operates a nurses’ registry primarily to afford greater employment opportunities for its members is not entitled to exemption from federal_income_tax under sec_501 of the internal_revenue_code of as an organization described in sec_501 of the code although the public received some benefit from the organization's activities the primary benefit of these activities was to the organization’s members revrul_67_216 1967_2_cb_180 a nonprofit organization formed and operated exclusively to instruct the public on agricultural matters by conducting annual public fairs and exhibitions of livestock poultry and farm products may qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code of the principal activities and exhibits of the fair are educational they are planned and managed by persons whose business it is to inform the public in general and farmers in particular about the resources of the region and the methods by which they may be conserved utilized and improved in addition the overall activities of the fair are conducted in such a fashion and on such subjects as will enlighten the viewers and participants on the newest and best techniques of farming and on other matters useful and beneficial to them and to the community revrul_80_287 1980_2_cb_185 involved a non-profit lawyer referral service that arranges at the request of any member of the public an initial half-hour appointment for a nominal charge with a lawyer whose name is on an approved list maintained by the organization as a general_rule providing services of an ordinary commercial nature ina community even though the undertaking is conducted on a nonprofit basis is not regarded as conferring a charitable benefit on the community unless the service directly accomplishes one of the established categories of charitable purposes the organization's activities are directed toward assisting individuals in obtaining preventive or remedial legal services covering the gamut of everyday legal problems and as such are not specifically designed to eliminate prejudice or discrimination or to defend human and civil rights secured_by law therefore the lawyer referral service does not confer a charitable benefit on the community although the lawyer referral service provides some public benefit a substantial purpose of the program is promotion of the legal profession the referral service is not exempt under sec_501 of the code but is exempt as a business league under sec_501 letter cg catalog number 47630w in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardiess of the number or importance of truly exempt purposes in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct ofa trade_or_business that is ordinarily carried on by commercial ventures organized for its primary purpose was not charitable educational or scientific but rather profit commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in easter house v u s cl_ct affid 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite law - sec_501 of the regulations provides that an organization is operated sec_1_501_c_4_-1 is primarily engaged in promoting in exclusively for the promotion of social welfare if some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements and is not an letter cg it catalog number 47630w action_organization as set forth in paragraph c of regulation c -1 sec_1_501_c_4_-1 of the regulations provides that an organization is not operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations that are operated for profit revrul_78_86 denied an organization formed by various merchants to provide customer parking a parking arrangement whereby merchants join together to provide parking for their customers at a reduced_rate serves the merchants’ private interests by encouraging the public to patronize their stores thus it cannot be said to be operated exclusively for charitable purposes under sec_501 of the code or primarily for social welfare purposes under sec_501 application of law - sec_501 you are not organized and operated exclusively for charitable educational or religious purposes consistent with sec_501 of the code or sec_1_501_c_3_-1 of the regulations and therefore fail to meet the operational_test you help facilitate the sale of produce baked goods and other items for the benefit of the seller your primary activities revolve around setting up the vendor spaces in order to facilitate the sale_of_goods for local farmers and other members to demonstrate it is organized exclusively for exempt purposes satisfying the organizational_test an organization must have a valid purpose and dissolution clause sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations you do not have a valid purpose clause your articles provide that your specific purpose is to bring a variety of farm fresh produce to the consumer in a centralized location your articles do not limit your purposes to one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code you engage in a substantial non-exempt activity similar to commercial enterprise by operating a market selling various goods to the public vendors participating in your market pay a fee to rent their space and then are free to set sales prices to maximize sales and profits for their own benefit while you do offer a scholarship to high school seniors pursuing a college education this activity is insubstantial in relation to your activity of providing vendor space for the sale_of_goods you therefore do not operate exclusively for exempt purposes a you help farmers and other members sell produce and other goods in order to supplement their farming other income proceeds from sales at the market are provided without restrictions to the sellers which serves the private benefit of the sellers section letter cg catalog number 47630w c -1 d ii of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations provides in part that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community providing space for vendors to sell produce goods to the general_public does not further educational_purposes you do not provide any classes workshops or distribute educational materials while your scholarship may further educational_purposes it is incidental to your purpose of providing space for your vendors to sell their goods further one must work as a vendor at the market to qualify for scholarship assistance you are similar to the organization described in revrul_61_170 which did not qualify for exemption under c in that ruling it was noted that any public benefit provided by the organization was superseded by the primary benefit established for organizational members which precluded exemption under sec_501 of the code substantially_all of your resources purposes and activities are used to provide a commercial marketplace for vendors to sell their goods for their own benefit you have also indicated that five of your seven board members are also vendors at the market while the public does benefit tangentially from the operation of the market in that fresh produce and other quality products are made available at a central location a substantial purpose of your activities is to serve and benefit your vendors and not the general_public you are unlike the organization in revrul_67_216 which did qualify for exemption under c as your principle purpose is to facilitate vendor sales and connect buyers with sellers you devote a majority of your time and resources to this purpose you utilize resources to assist local and regional farmers as well as other producers to gain visibility to potential buyers through the vehicle of your farmer's market your website includes a vendor list that includes his her product s sold at the market you encourage the public to support the vendors at your market each vendor would otherwise bear the expense of providing the same services on an individual basis you are similar to the organization in revrul_80_287 which stated regular commercial services even if offered on a non-profit basis do not directly accomplish one of the established types of charitable purposes your activities are directed at promoting and facilitating the sale of products selected by vendors for the purpose of increasing sales you were formed to provide an improved market for products and expand sales opportunities you were not formed to further exclusive sec_501 c purposes while consumers at the market may receive information about products this letter cg catalog number 47630w as an educational activity is incidental to substantial non-exempt purposes therefore you are not substantially serving established sec_501 purposes and do not qualify for exemption the presence of a single non-exempt purpose precludes exemption regardless of any valid exempt purposes better business bureau of washington d c v u s you failed to establish that you are operated exclusively for one or more exempt purposes your proposed activities are not exclusively charitable nor are they educational as provided in sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations your expenses are directed towards making goods sold by your vendors available to the public for purchase as you serve substantial non c purposes you are similar to the organization in the court case the organizations in b s w group and easter house were found to be non-exempt for conducting activities indistinguishable for commercial ventures a substantial part of your activities consist of providing a marketplace for private individuals to sell their produce and other goods to members of the public at prices established by the vendor vendors are selected based upon consumer demand for their products vendors select and set product prices for sale to maximize their profit and sales a lack of public contributions primary business purposes and competition with other like for-profit businesses were cited as evidence in the above cases in determining an organization was operating for commercial and not charitable purposes essentially all of your income is derived from vendor fees you conduct no activities beyond providing vendors selling space and you are in competition with like markets you are similar to the court cases because the manner in which you operate is indistinguishable from a commercial venture application of law - sec_501 sec_1_501_c_4_-1 provides that an organization is operated for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community you are formed to benefit your vendors who have rented space at your market to sell products an organization that primarily benefits a private group of citizens cannot qualify for exemption while the community at large derives some benefit from the availability of certain products the reason you were formed was to provide a place for these vendors to sell their products because you are primarily benefitting a group of private individuals your vendors you are not as described in the regulations sec_1_501_c_4_-1 of the regulations provides that an organization is not operated for the promotion of social welfare if it is carrying on a business similar to organizations that are operated for profit you carry on a business similar to any for profit market in providing a varied array of products for customers vendors are selected based on the types of products provided so as to ensure a balanced market and are letter cg catalog number 47630w allowed to operate generating maximized profits through individual sales at their own vendor space in revrul_78_86 an organization formed by various merchants to provide parking for their customers at a reduced_rate was found to be serving the merchants’ private interests by encouraging the public to patronize their stores your market is operated primarily by vendors looking for a place to sell goods the market is serving the private interests of your vendors merchants by providing a common venue for the sale of those goods rather then vendors having to handle their own marketing promotion or advertising this is done by you through publicizing of the market customers are in turn encouraged by you to patronize and purchase goods sold by your vendors at your market for these reasons you too are serving private interests conclusion based on the facts and information provided you are not organized or operated exclusively for exempt purposes within the meaning of sec_501 of the internal_revenue_code the provision of a marketplace for the sale_of_goods is not an exclusive c purpose therefore you are not described in sec_501 in the alternative you are not described in sec_501 of the code because you are not formed for social welfare purposes accordingly you do not qualify for exemption under sec_501 of the internal_revenue_code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of the statement of facts publication under the heading regional_office appeal item must be accompanied by the following declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts letter cg catalog number 47630w your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power of attomey all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax letter cg catalog number 47630w if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication letter cg catalog number 47630w
